Citation Nr: 0914363	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dental trauma for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the RO informed the Veteran in the July 
2004 rating decision that a claim for outpatient dental 
treatment if desired should be applied for at the nearest VA 
Medical Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran submitted several items of evidence that were 
received at the RO in February 2007.  Included in the 
submission was a cover page from a favorable decision for 
disability benefits in favor of the Veteran by the Social 
Security Administration (SSA).  The decision was dated in 
December 2006.  As the submission was limited to the cover 
page, the basis for the Veteran's SSA disability is unknown.  
Moreover, none of the necessary records associated with the 
SSA decision have been obtained.  The complete records must 
be obtained on remand.  38 C.F.R. § 3.159(c) (2008).

The Veteran was involved in a motor vehicle accident (MVA) 
during service in May 1977.  He suffered a number of injuries 
including head and facial injuries.  His claim for service 
connection for dental trauma is based on residuals he 
believes are related to that accident.

Records of treatment from Blanchfield Army Community Hospital 
(BACH) for May 1977 were submitted by the Veteran.  The 
records show that the Veteran was seen on admission and the 
examiner reported that there was a large laceration beneath 
the chin to the bone, the mandible was solid, and there was a 
laceration under "lip" but otherwise the mouth was clear.  
The report did not identify whether it was the lower or upper 
lip.  The remainder of the hospitalization records do not 
list any dental treatment provided to the Veteran.  

The Veteran's separation physical examination of January 1978 
did not include a dental examination.  Thus, the only service 
treatment record (STR) addressing the Veteran's mouth after 
the accident is the above referenced entry.  

The Veteran identified having received post-service dental 
treatment at the Clarksville Dental Clinic.  Records from 
that facility, for the period from December 1996 to August 
2003, were associated with the claims folder.  The records do 
not refer to any history of dental trauma in service.  Nor is 
any current requirement for treatment listed as related to 
any incident of service.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2006.  He said that all of his lower 
teeth became crooked.  This affected his bite.  He said his 
dentist was thinking of removing his bottom teeth.  He said 
that he could not lose any more top teeth.  He also said he 
was unable to get all of his dentist's records because of a 
health issue for his dentist.  He would try to get additional 
records.  He said his dentist would provide a statement.  

The Veteran provided a statement from R. S. Schmidt, D.D.S., 
dated in April 2006.  Dr. Schmidt worked at the dental 
clinic.  He said that the Veteran came to the clinic for 
routine care with a complaint of pain in his lower lip 
opposite teeth 23 and 24.  He said the Veteran told him he 
suffered an injury in service in May 1977.  Dr. Schmidt said 
the Veteran's previous trauma caused swelling.  The swelling 
had continued to occur and resolve during oral function.  He 
noted the presence of a lesion within the lip.  He said there 
was scarring intraorally.  

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether such is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  38 C.F.R. § 4.150 (2008).  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  Id.  

The Veteran must be afforded a VA dental examination which 
includes a review of the STR entries related to the MVA, the 
post-service treatment records, and the statement from 
Dr. Schmidt.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The Veteran should be scheduled for a 
VA dental examination to determine the 
nature, extent, and etiology of any 
dental disorder that may be present.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.

The examiner is requested to identify any 
and all dental disorders that may be 
present and to specifically comment on 
the presence of the lesion referenced by 
Dr. Schmidt.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any diagnosed disorder can 
be related to the Veteran's service.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


